Name: COMMISSION REGULATION (EC) No 1038/96 of 10 June 1996 amending Regulation (EC) No 922/96 on the issuing of a standing invitation to tender for the sale of common wheat of breadmaking quality held by the German intervention agency for the World Food Programme
 Type: Regulation
 Subject Matter: trade policy;  plant product;  cooperation policy;  Europe
 Date Published: nan

 No L 138/ 10 I EN Official Journal of the European Communities 11 . 6. 96 COMMISSION REGULATION (EC) No 1038/96 of 10 June 1996 amending Regulation (EC) No 922/96 on the issuing of a standing invitation to tender for the sale of common wheat of breadmaking quality held by the German intervention agency for the World Food Programme THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EC) No 922/96 (3) opens a standing invitation to tender for the sale of common wheat of breadmaking quality held by the German intervention agency for the World Food Programme; whereas the conditions of acceptance of tenders must be amended; whereas the standing invitation to tender has been open since 30 May 1996; whereas those conditions should be amended urgently; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The first subparagraph of Article 4 ( 1 ) of Regulation (EC) No 922/96 is hereby replaced by the following: ' 1 . A tender shall only be accepted where :  the tenderer provides written proof from the World Food Programme that he has concluded for the quantity in question a commercial contract for the supply of common wheat of breadmaking quality to that organization . Such proof shall be submitted to the intervention agency at least two days before the date of the partial invitation to tender against which the tender is to be submitted,  it is accompanied by an application for an export licence indicating the World Food Programme as the destinaiton .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 June 1 996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . O OJ No L 126, 24 . 5 . 1996, p. 37. (3) OJ No L 126, 24. 5 . 1996, p. 31 .